DETAILED ACTION
Claims 1-11 and 13 were rejected in the Office Action mailed 08/19/2020. 
Applicant filed a response and amended claims 1, 7, and 10 on 12/18/2020. 
Claims 1-11 and 13-23 are pending.
Claim 21-23 are rejoined.
Claims 14-20 are cancelled.
Claims 1-11, 13, and 21-23 are allowable. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejection of claims 1-11 and 13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are overcome by Applicants amendment to the claims in the response filed 12/18/2020.  
The rejection of claims 1-11 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are overcome by Applicants amendment to the claims in the response filed 12/18/2020.  

Election/Restrictions
Claims 1-11 and 13 are directed to an allowable product. The restriction requirement between Group 1 and Group 3, as set forth in the Office action mailed on 08/31/2018, has been The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/31/2018 is partially withdrawn. Claims 21-23, directed to a garment are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 14-20, directed to a method of production of a fabric are withdrawn from consideration because the claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 14-20 directed to an invention non-elected without traverse.  Accordingly, claims 14-20 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Silvia Salvadori on 02/23/2021. 
The application has been amended as follows: 

Claim 1 
Line 12, after “fabric” and before “is”, insert “(1)”. 
Claim 4
Line 2, delete “said adjacent hydrophobic areas”.  After “two” and before “is”, insert “adjacent said hydrophobic areas (16)”.
Claim 5
Line 2, delete “said adjacent hydrophobic areas”. After “two” and before “is”, insert “adjacent said hydrophobic areas (16)”.
Cancel claims 14-20
Claim 23
Line 1, after “the” and before “fabric”, insert “elastic woven”. 
Line 1, after “fabric” and before “is”, insert “(1)”.

Reasons for Allowance
Claims 1-11, 13, and 21-23 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the “closest” prior art Oda et al. (JP 2013133572) (Oda).  
Oda teaches a partially water-absorbing knitted fabric for absorbing and transferring sweat (Oda, [0001]; [0008]; [0028]; [0043]), wherein a water-absorbent agent is fixed to the fiber 
Oda teaches the ratio of the penetration depth of the resin having water repellency with respect to the thickness of the knitted fabric is preferably 30% or more and 80% or less (Oda, [0028]). 
Oda does not disclose either the pattern of hydrophobic areas comprising hydrophobic areas having a spiral shape or the fabric is an elastic woven fabric that can be stretched up to 100% of its initial length in at least weft or warp direction measured according to ASTM D3107. 
A primary reason why the present claims are deemed novel and non-obvious over the prior art of the record is that while Oda teaches the fabric comprises repeating pattern of water-repellent resin, Oda does not teach the repeating pattern comprising water-repellent areas having a spiral shape. Rather, Oda teaches the repeating pattern having a dot pattern or close curved pattern. It would not have been obvious to one of ordinary skill in the art to modify the shape of the repeating pattern of water-repellent resin. Further, Oda teaches the fabric is a knitted fabric. It would not have been obvious to one of ordinary skill in the art to use a woven fabric that can be stretched up to 100% of its initial length in at least weft or warp directions measured according to ASTM D3107 in place of the knitted fabric of Oda. 
Therefore, it is clear Oda does not disclose or suggest the present invention. 
In light of the above, the present claims are passed to issue. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789